

116 HRES 364 IH: Condemning the horrific anti-Semitic attack on the Chabad of Poway Synagogue near San Diego, California, on April 27, 2019.
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 364IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Peters (for himself, Mrs. Davis of California, Mr. Levin of California, Mr. Payne, Mr. Lowenthal, Mr. Panetta, Mr. Swalwell of California, Mr. Cisneros, Mrs. Bustos, Ms. Lofgren, Mr. Espaillat, Mr. Price of North Carolina, Mr. Rouda, Mrs. Lowey, Mrs. Torres of California, Mr. Quigley, Mrs. Napolitano, Mr. Cohen, Mr. Vargas, Ms. Hill of California, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. DelBene, Miss Rice of New York, Mr. Bacon, Ms. Omar, Mr. Fleischmann, Ms. Brownley of California, Ms. Bass, Ms. Meng, Mr. Gottheimer, Mr. Deutch, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCondemning the horrific anti-Semitic attack on the Chabad of Poway Synagogue near San Diego,
			 California, on April 27, 2019.
	
 Whereas on April 27, 2019, a 19-year-old armed with an assault rifle attacked the Chabad of Poway Synagogue near San Diego, California, while congregants were celebrating the last day of the Passover holiday;
 Whereas the gunman wounded Almog Peretz, Noya Dahan, and Rabbi Yisroel Goldstein; Whereas Lori Gilbert Kaye, a founding member of the congregation, was killed while bravely saving the life of Rabbi Goldstein;
 Whereas, in describing the attack, Rabbi Goldstein said— (1)Lori took the bullet for all of us. She died to protect all of us; and
 (2)This is Lori. This is her legacy, and her legacy will continue. It could have been so much worse.; Whereas Oscar Stewart, a veteran of the Army, and Jonathan Morales, a border patrol agent, bravely fought back, running toward the perpetrator of the attack;
 Whereas law enforcement and first responders, including the San Diego Sheriff’s Department, acted quickly and professionally to respond to the attack and care for the victims;
 Whereas the perpetrator of the attack, who expressed White supremacist and White nationalist sentiments, entered the synagogue shouting anti-Semitic slurs;
 Whereas the attack occurred 6 months to the day after the attack on the Tree of Life Synagogue in Pittsburgh, Pennsylvania, which killed 11 innocent people and injured 6 others, including 4 law enforcement officers;
 Whereas anti-Semitism is an age-old form of prejudice, discrimination, persecution, and marginalization of Jewish people that runs counter to the values of the United States;
 Whereas, according to an annual audit conducted by the Anti-Defamation League, in 2018— (1)anti-Semitic incidents remained at near-historic levels in the United States; and
 (2)the number of anti-Semitic incidents with known connections to extremists or inspired by extremist ideology reached the highest levels since 2004;
 Whereas, in a manifesto attributed to the perpetrator of the attack, the perpetrator of the attack claimed responsibility for the burning of a mosque in Escondido, California, and demonstrated anti-Muslim bias;
 Whereas growing White supremacy and White nationalism is— (1)a threat to the security of the United States; and
 (2)antithetical to the American values of dignity and respect of all people, including Jewish, Muslim, Black, Latino, Asian American, immigrant, and LGBTQ peoples; and
 Whereas hate has no place in the United States and there is a duty to condemn all forms of hatred: Now, therefore, be it
		
	
 That the House of Representatives— (1)condemns the horrific anti-Semitic attack on the Chabad of Poway Synagogue near San Diego, California, on April 27, 2019, which killed 1 individual and injured 3 others;
 (2)honors the memory of Lori Gilbert Kaye, who was killed in the attack; (3)expresses hope for a full and speedy recovery for the individuals injured in the attack;
 (4)offers heartfelt condolences to— (A)the Chabad of Poway congregation;
 (B)the San Diego area Jewish community; and (C)the friends and family of those individuals affected by the tragedy;
 (5)recognizes the dedicated service of the law enforcement emergency response officials and medical professionals who responded to the attack and cared for the victims; and
 (6)reaffirms the commitment of the United States to condemn— (A)anti-Semitism;
 (B)White supremacy; (C)White nationalism; and
 (D)all forms of hatred. 